Exhibit 10.1

 

CYCLERION THERAPEUTICS, INC.

 

EXECUTIVE SEVERANCE PLAN

 

Cyclerion Therapeutics, Inc. has adopted this Executive Severance Plan for the
benefit of certain senior executive employees of the Company and its
subsidiaries, on the terms and conditions hereinafter stated. All capitalized
terms used herein are defined in Section 1 hereof. The Plan, as set forth
herein, is intended to help retain qualified employees, maintain a stable work
environment and provide economic security to eligible employees in the event of
certain qualifying terminations of employment.

 

The benefits under the Plan are not intended as deferred compensation and no
individual shall have a vested right in such benefits. The Plan is not intended
to be an “employee pension benefit plan” or “pension plan” within the meaning of
Section 3(2) of ERISA. Rather, this Plan is unfunded, has no trustee and is
administered by the Plan Administrator. This Plan is intended to be a “welfare
benefit plan” within the meaning of Section 3(1) of ERISA and to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.2(b) and is to be administered as a
“top-hat” welfare plan exempt from the substantive requirements of ERISA. In
addition, the Plan is intended to be a “separation pay plan” under Section 409A,
in accordance with the regulations issued thereunder, to the extent applicable.

 

1.              DEFINITIONS. As hereinafter used:

 

1.1.                “Benefit Continuation Period” means twelve (12) months,
provided that if the Chief Executive Officer incurs a Qualifying Termination
during the Change in Control Protection Period, the Benefit Continuation Period
applicable to the Chief Executive Officer shall be eighteen (18) months.

 

1.2.                “Board” means the Board of Directors of the Company.

 

1.3.                “Cause” has the same definition as is set forth in the
Company’s 2019 Equity Incentive Plan, as in effect at the time of the Eligible
Employee’s employment termination; if such plan is no longer in effect at the
time of such termination, Cause shall have the same definition as is set forth
in the last version of such plan in effect prior to such termination.

 

1.4.                      “Change in Control” means:

 

(i)                           any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company, or any affiliate, parent or
subsidiary of the Company or any employee benefit plan of the Company) pursuant
to a transaction or a series of transactions which the Board does not approve;

 

--------------------------------------------------------------------------------



 

(ii)                        a merger or consolidation of the Company, whether or
not approved by the Board, which results in the securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into securities of the surviving
entity) at least 50% of either (a) the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) the total fair market value of the
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(iii)                     the sale or disposition of all or substantially all of
the Company’s assets (or consummation of any transaction having similar effect)
provided that the sale or disposition is of more than two-thirds (2/3) of the
assets of the Company; or

 

(iv)                    the date a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that no individual initially
appointed or elected to the Board as a result of an actual or threatened
election contest with respect to the Company’s Board of Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to be endorsed by a majority of the
members of the Board.

 

1.5.                “Change in Control Protection Period” means the period
commencing six (6) months prior to the earlier of (a) the date that the Company
first publicly announces it is conducting negotiations leading to a Change in
Control (a “Public Announcement”), or (b) the date that the Company enters into
a definitive agreement that would result in a Change in Control (even though
still subject to approval by the Company’s stockholders and other conditions and
contingencies (a “Definitive Agreement”); and ending on the earlier of (i) the
date on which the Company announces that the Definitive Agreement described in
clause (b) above has been terminated or that the Company’s efforts to consummate
the Change in Control contemplated by the Public Announcement or the Definitive
Agreement have been abandoned or (ii) the date which is twenty-four (24) months
after the Change in Control.

 

1.6.                “CIC Multiplier” means one and one-half (1.5) for the Chief
Executive Officer and one (1) for all other Eligible Employees.

 

1.7.                “Code” means the Internal Revenue Code of 1986, as amended.

 

1.8.                “Committee” means the Compensation Committee of the Board.

 

1.9.                “Company” means the Company and its subsidiaries, and any
successors thereto.

 

1.10.         “Disability” means an Eligible Employee becoming eligible to
receive disability benefits under the Company’s long-term disability plan.

 

1.11.         “Effective Date” means October 1, 2019.

 

2

--------------------------------------------------------------------------------



 

1.12.                     “Effective Date of Termination” means (a) the Eligible
Employee’s date of death, (b) in the case of a termination of employment by the
Company other than for Cause or on account of the Eligible Employee’s
Disability, the date on which the Eligible Employee’s employment actually
terminates, as set forth in the notice of termination given by the Company to
the Eligible Employee, which date shall be on or within thirty (30) days after
the giving of such notice of termination, (c) in the case of termination of
employment by an Eligible Employee for Good Reason, the date on which the
Eligible Employee’s employment actually terminates, as specified in such
Eligible Employee’s notice of termination given to the Company in accordance
with the requirements set forth in Section 1.15 below, (d) in the case of a
termination of employment by the Company for Cause, the date on which the
Eligible Employee’s employment actually terminates as determined by the Company
in its sole discretion, or (e) in the case of a termination of employment by an
Eligible Employee without Good Reason, the date on which the Eligible Employee’s
employment actually terminates as set forth in the notice of termination given
by the Eligible Employee to the Company, subject to approval by the Company, or
as mutually agreed between the Eligible Employee and the Company.

 

1.13.         “Eligible Employee” means any employee of the Company who is at
the level of Vice President or above.

 

1.14.         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.15.         “Good Reason” means the occurrence of any of the following
conditions without the Eligible Employee’s express consent: (a) a material
diminution in the Eligible Employee’s authority, duties or responsibilities,
(b) a material diminution in the Eligible Employee’s total target cash
compensation, unless such material diminution is in connection with a
proportional reduction in compensation for all or substantially all of the
Company’s officers, (c) the failure by the Company to obtain an agreement from
any successor to the business of the Company to assume and agree to continue the
Plan; or (d) the relocation of the Eligible Employee’s work place for the
Company to a location more than twenty-five (25) miles from the location of the
work place effective immediately prior to the relocation request. The Eligible
Employee may terminate his or her employment hereunder for Good Reason by
(i) providing notice to the Company, specifying in reasonable detail the
condition giving rise to the Good Reason, no later than the sixtieth (60th) day
following the date that the Eligible Employee knew or should have known (after
reasonable inquiry) of the occurrence of that condition, (ii) providing the
Company a period of sixty (60) days to remedy the condition so specified in the
notice, and (iii) terminating his or her employment for Good Reason within
thirty (30) days following the expiration of the period to remedy if the Company
fails to remedy the condition.

 

1.16.                     “Person” shall mean any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.

 

1.17.                     “Plan” means this Executive Severance Plan, as set
forth herein, as it may be amended from time to time.

 

1.18.                     “Plan Administrator” means the Committee or such other
person or persons appointed from time to time by the Committee to administer the
Plan.

 

3

--------------------------------------------------------------------------------



 

1.19.                     “Pro-Rata Annual Cash Incentive” means an Eligible
Employee’s annual cash incentive for the year of the Effective Date of
Termination, which shall be determined based on the Eligible Employee’s annual
cash incentive that would have been payable to the Eligible Employee had the
Eligible Employee remained employed for the full year in which Effective Date of
Termination occurs, based on actual performance, multiplied by a fraction, the
numerator of which is the number of days in which the Eligible Employee was
employed by Company during the year in which the Effective Date of Termination
occurs, and the denominator of which is three hundred sixty-five (365). If the
Eligible Employee’s Effective Date of Termination occurs before the terms of the
Eligible Employee’s annual cash incentive are determined for the year in which
the Effective Date of Termination occurs, the Pro-Rata Annual Cash Incentive
shall be determined based on the Eligible Employee’s target annual cash
incentive for the calendar year immediately preceding the calendar year in which
the Effective Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days in which the Eligible Employee was
employed by Company during the year in which the Effective Date of Termination
occurs, and the denominator of which is three hundred sixty-five (365).

 

1.20.                     “Qualifying Termination” means (a) the involuntary
termination of an Eligible Employee’s employment by the Company, other than for
Cause, death or Disability or (b) a termination of employment with the Company
as a result of a resignation by an Eligible Employee for Good Reason; provided
that, in any case, such termination of employment constitutes a “separation from
service” within the meaning of Section 409A.

 

1.21.                     “Section 409A” means Section 409A of the Code and the
regulations and other guidance issued thereunder.

 

1.22.                     “Severance Period” means the twelve (12)-month period
following the Eligible Employee’s Effective Date of Termination.

 

1.23.                     “Subsidiary” shall mean any Person of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by Cyclerion Therapeutics, Inc.

 

2.              SEVERANCE BENEFITS.

 

2.1.                                               Generally. Subject to
Sections 2.7, 2.9 and 4, each Eligible Employee shall be entitled to severance
payments and benefits pursuant to applicable provisions of this Section 2 if the
Eligible Employee incurs a Qualifying Termination, or a termination of
employment on account of death or Disability.

 

2.2.                                               Payment of Accrued
Obligations. The Company shall pay to each Eligible Employee (or the Eligible
Employee’s estate in the event of the Eligible Employee’s death) who incurs a
Qualifying Termination or a termination on account of death or Disability a lump
sum payment in cash, paid as soon as practicable but no later than ten business
(10) days after the Effective Date of Termination, equal to the sum of (a) the
Eligible Employee’s accrued but previously unpaid annual base salary, (b) the
Eligible Employee’s annual cash incentive earned for the fiscal year immediately
preceding the fiscal year in which the Effective Date of

 

4

--------------------------------------------------------------------------------



 

Termination occurs (if such annual cash incentive has not been paid as of the
Effective Date of Termination), (c) the Eligible Employee’s accrued but unused
paid time off, and (d) reimbursement of reasonable business expenses incurred by
the Eligible Employee in accordance with the Company’s applicable business
expense policy but not yet paid prior to the Effective Date of Termination
(provided receipts are submitted on or within five (5) days after the Effective
Date of Termination). In addition, the Eligible Employee shall be eligible to
receive any other vested benefits under any other employee benefit plan or
program of the Company in which such Eligible Employee participated immediately
prior to the Effective Date of Termination in accordance with the terms of such
plan or program.

 

2.3.                                               Severance Benefits upon a
Qualifying Termination other than during the Change in Control Protection
Period. Subject to Sections 2.7, 2.9 and 4, an Eligible Employee who incurs a
Qualifying Termination other than during the Change in Control Protection Period
will be entitled to the following payments and benefits:

 

(a)                                      Severance Payment. A payment in cash
equal to such Eligible Employee’s annual rate of base salary at the rate in
effect immediately prior to the Effective Date of Termination, which will be
paid in installments in accordance with the Company’s normal payroll practices
over the Severance Period; provided that if the Eligible Employee’s Qualifying
Termination is a result of a termination of employment by the Eligible Employee
on account of a material reduction in the Eligible Employee’s total target cash
compensation as set forth in Section 1.15(b) such that the Eligible Employee’s
base salary has been reduced in connection with such material reduction in total
target cash compensation, such Eligible Employee’s annual rate of base salary
shall be calculated at the rate in effect immediately prior to such reduction.

 

(b)                                      Pro-Rata Annual Cash Incentive. A lump
sum payment in cash equal to the Eligible Employee’s Pro-Rata Annual Cash
Incentive.

 

(c)                                       Health Insurance Benefits. If such
Eligible Employee is eligible for and timely elects to receive continuation
coverage under the Company’s group health plan pursuant to Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and pays the full COBRA premiums
due, the Company will reimburse the premiums paid by the Eligible Employee for
the Benefit Continuation Period, less the amount that the Eligible Employee
would be required to contribute for group health coverage for the Eligible
Employee (and his/her eligible dependents, as applicable) under the Company’s
group health plan if the Eligible Employee were an active employee of the
Company, provided that the obligations of the Company to reimburse the Eligible
Employee for benefits described in this Section 2.3(c) shall terminate on the
first to occur of any of the following, if any of the following should occur
prior to the end of the Benefit Continuation Period: (i) the date of
commencement of eligibility of the Eligible Employee under the group health plan
of any other employer or (ii) the date of commencement of eligibility of the
Eligible Employee for Medicare benefits. The Eligible Employee agrees to notify
the Company in writing immediately if during the Benefit Continuation Period the
Eligible Employee (x) accepts employment with a subsequent employer who sponsors
a group health plan in which the Eligible Employee is eligible to participate or
(y) becomes eligible for Medicare, and the Eligible Employee agrees to repay to
the Company any COBRA reimbursements for any period during which the Eligible
Employee was eligible for benefits under the group health plan of a subsequent
employer or eligible for

 

5

--------------------------------------------------------------------------------



 

Medicare, as applicable.  After the end of the Benefit Continuation Period, the
Eligible Employee may continue COBRA coverage, subject to applicable law, at the
Eligible Employee’s sole expense.

 

(d)                                      Equity Awards.  The treatment of any
outstanding equity awards shall be determined in accordance with the terms of
the Company equity plan or plans under which they were granted and any
applicable award agreements.

 

2.4.                                                    Severance Benefits upon
a Qualifying Termination during the Change in Control Protection Period. Subject
to Sections 2.7, 2.9 and 4, an Eligible Employee who incurs a Qualifying
Termination during the Change in Control Protection Period will be entitled to
the following payments and benefits:

 

(a)                                      Severance Payment.  A lump sum payment
in cash equal to the product of the applicable CIC Multiplier times the sum of
(i) such Eligible Employee’s annual rate of base salary at the rate in effect
immediately prior Effective Date of Termination; provided that if the Eligible
Employee’s Qualifying Termination is a result of a termination of employment by
the Eligible Employee on account of a material reduction in the Eligible
Employee’s total target cash compensation as set forth in Section 1.15(b) such
that the Eligible Employee’s base salary has been reduced in connection with
such material reduction in total target cash compensation, such Eligible
Employee’s annual rate of base salary at the rate in effect immediately prior to
such reduction; plus (ii) the Eligible Employee’s target annual cash incentive
for the year of the Effective Date of Termination; provided that if the Eligible
Employee’s Qualifying Termination is a result of a termination of employment by
the Eligible Employee on account of a material reduction in the Eligible
Employee’s total target cash compensation as set forth in Section 1.15(b) such
that the Eligible Employee’s target annual cash incentive has been reduced in
connection with such material reduction in total target cash compensation, such
Eligible Employee’s target annual cash incentive shall be calculated at the rate
in effect immediately prior to such reduction.

 

(b)                                      Pro-Rata Annual Cash Incentive. A lump
sum payment in cash equal to the Eligible Employee’s Pro-Rata Annual Cash
Incentive.

 

(c)                                       Health Insurance Benefits. If such
Eligible Employee is eligible for and timely elects to receive continuation
coverage under the Company’s group health plan pursuant to COBRA and pays the
full COBRA premiums due, the Company will reimburse the premiums paid by the
Eligible Employee for the Benefit Continuation Period following the Effective
Date of Termination, less the amount that the Eligible Employee would be
required to contribute for group health coverage for the Eligible Employee (and
his/her eligible dependents, as applicable) under the Company’s group health
plan if the Eligible Employee were an active employee of the Company, provided
that the obligations of the Company to reimburse the Eligible Employee for
benefits described in this Section 2.4(c) shall terminate on the first to occur
of any of the following, if any of the following should occur prior to the end
of the Benefit Continuation Period: (i) the date of commencement of eligibility
of the Eligible Employee under the group health plan of any other employer or
(ii) the date of commencement of eligibility of the Eligible Employee for
Medicare benefits. The Eligible Employee agrees to notify the Company in writing
immediately if during

 

6

--------------------------------------------------------------------------------



 

the Benefit Continuation Period the Eligible Employee (x) accepts employment
with a subsequent employer who sponsors a group health plan in which the
Eligible Employee is eligible to participate or (y) becomes eligible for
Medicare, and the Eligible Employee agrees to repay to the Company any COBRA
reimbursements for any period during which the Eligible Employee was eligible
for benefits under the group health plan of a subsequent employer or eligible
for Medicare, as applicable. After the end of the Benefit Continuation Period,
the Eligible Employee may continue COBRA coverage, subject to applicable law, at
the Eligible Employee’s sole expense.

 

(d)                                      Equity Awards. Equity awards that vest
based upon the Eligible Employee’s continued service over time shall accelerate,
become fully vested and/or exercisable, as applicable, as of the later to occur
of the Effective Date of Termination and the Change in Control.  Equity awards
that vest based upon attainment of performance criteria shall vest in accordance
with the terms of the plan and award agreement under which such awards were
issued.

 

2.5.                                                    Benefits upon Death or
Disability. Subject to Sections 2.9 and 4, an Eligible Employees who incurs a
termination of employment on account of the Eligible Employee’s death or
Disability will be entitled to the following payments and benefits:

 

(a)                                 Pro-Rata Annual Cash Incentive. A lump sum
payment in cash equal to the Eligible Employee’s Pro-Rata Annual Cash Incentive.

 

(b)                                 Equity Awards.  The treatment of any
outstanding equity awards shall be determined in accordance with the terms of
the Company equity plan or plans under which they were granted and any
applicable award agreements.

 

(c)                                  Health Insurance Benefits.

 

(i)                                     In the event the Eligible Employee’s
employment is terminated on account the Eligible Employee’s death, if the
Eligible Employee’s eligible dependents are eligible for and timely elect to
receive continuation coverage under the Company’s group health plan pursuant to
COBRA following the Eligible Employee’s death and pay the full COBRA premiums
due, the Company will reimburse the premiums paid by the eligible dependents for
the Benefit Continuation Period following the Effective Date of Termination,
less the amount that the Eligible Employee would be required to contribute for
group health coverage for the Eligible Employee and his/her eligible dependents
under the Company’s group health plan if the Eligible Employee were an active
employee of the Company, provided that the obligations of the Company to
reimburse any eligible dependent for benefits described in this
Section 2.5(c) shall terminate on the date of commencement of eligibility of the
eligible dependent for Medicare, if such event should occur prior to the end of
the Benefit Continuation Period. The eligible dependents agree to notify the
Company in writing immediately if eligibility for Medicare occurs prior to the
end of the Benefit Continuation Period and the eligible dependents agree to
repay to the Company any COBRA reimbursement for any period during which the
eligible dependent is eligible for Medicare. After the end of the Benefit
Continuation Period,

 

7

--------------------------------------------------------------------------------



 

the eligible dependents may continue COBRA coverage, subject to applicable law,
at the eligible dependents’ sole expense.

 

(ii)                                  In the event the Eligible Employee’s
employment is terminated on account of the Eligible Employee’s Disability, if
such Eligible Employee is eligible for and timely elects to receive continuation
coverage under the Company’s group health plan pursuant to COBRA and pays the
full COBRA premiums due, the Company will reimburse the premiums paid by the
Eligible Employee for the Benefit Continuation Period following the Effective
Date of Termination, less the amount that the Eligible Employee would be
required to contribute for group health coverage for the Eligible Employee (and
his/her eligible dependents, as applicable) under the Company’s group health
plan if the Eligible Employee were an active employee of the Company, provided
that the obligations of the Company to reimburse the Eligible Employee for
benefits described in this Section 2.5(c)(ii) shall terminate on the first to
occur of any of the following, if any of the following should occur prior to the
end of the Benefit Continuation Period: (x) the date of commencement of
eligibility of the Eligible Employee under the group health plan of any other
employer or (y) the date of commencement of eligibility of the Eligible Employee
for Medicare benefits. The Eligible Employee agrees to notify the Company in
writing immediately if during the Benefit Continuation Period the Eligible
Employee (A) accepts employment with a subsequent employer who sponsors a group
health plan in which the Eligible Employee is eligible to participate or
(B) becomes eligible for Medicare, and the Eligible Employee agrees to repay to
the Company any COBRA reimbursements for any period during which the Eligible
Employee was eligible for benefits under the group health plan of a subsequent
employer or eligible for Medicare, as applicable.  After the end of the Benefit
Continuation Period, the Eligible Employee may continue COBRA coverage, subject
to applicable law, at the Eligible Employee’s sole expense.

 

2.6.                                                    Termination for Cause or
without Good Reason. An Eligible Employee whose employment is terminated by the
Company for Cause or by the Eligible Employee without Good Reason will be
entitled to a lump sum payment in cash, paid as soon as practicable but no later
than ten (10) days after the Effective Date of Termination, equal to the sum of
(a) the Eligible Employee’s accrued but previously unpaid annual base salary,
(b) the Eligible Employee’s accrued but unused paid time off and
(c) reimbursement of reasonable business expenses incurred by the Eligible
Employee in accordance with the Company’s applicable business expense policy but
not yet paid prior to the Effective Date of Termination (provided receipts are
submitted on or within five (5) days after the Effective Date of Termination).
In addition, the Eligible Employee shall be eligible to receive any other vested
benefits under any other employee benefit plan or program of the Company in
which such Eligible Employee participated immediately prior to the Effective
Date of Termination in accordance with the terms of such plan or program.

 

2.7.                                                    Release. No Eligible
Employee who incurs a Qualifying Termination shall be eligible to receive any
payments or other benefits under the Plan (other than payment of accrued
obligations under Section 2.2 hereof) unless such Eligible Employee is fully in
compliance with all confidentiality obligations to the Company and all
restrictive covenants, and the Eligible Employee first executes and delivers to
the Company a general release in favor of the Company,

 

8

--------------------------------------------------------------------------------



 

its affiliates and their respective officers and directors, in a form provided
by the Company (the “Release”), which Release shall also contain non-competition
provisions no more restrictive than those set forth in Exhibit A hereto, and all
applicable statutory revocation periods related to such Release shall expire
within sixty (60) days following such Eligible Employee’s Effective Date of
Termination.

 

2.8.                                                    Timing of Payment.
Subject to Section 2.9 below, (a) the payments and benefits described in
(i) Sections 2.3(a) and (c), (ii) except as set forth below in Sections
2.8(b) and (c), 2.4(a) and (c), and (iii) 2.5(a) and (c) will be paid or
provided (or begin to be paid or provided, as applicable) within sixty (60) days
following the Effective Date of Termination and as soon as administratively
practicable following the date the Release becomes irrevocable, provided that if
the sixty (60)-day period begins in one taxable year and ends in a second
taxable year such payments or benefits shall not commence until the second
taxable year and, provided further that any installments not paid between the
Effective Date of Termination and the date of the first payment will be paid
with the first payment, (b) if the Qualifying Termination occurs during the
Change in Control Protection Period and during the period prior to the
occurrence of the Change in Control, and the Change in Control is a “change in
control event” under Section 409A, the amount determined under
Section 2.4(a) (less the amount already paid under Section 2.3(a)) shall be paid
in a lump sum within sixty (60) days following the Change in Control, (c) if the
Qualifying Termination occurs during the Change in Control Protection Period and
during the period prior to the occurrence of the Change in Control, and if the
Change in Control is not a “change in control event” under Section 409A, then
the payments under Section 2.3(a) shall continue to be paid in installments over
the Severance Period and the additional amount determined under
Section 2.4(a) (less the amount determined under Section 2.3(a)) shall be paid
in a lump sum within sixty (60) days following the Change in Control, (d) if the
Qualifying Termination occurs during the Change in Control Protection Period and
after the occurrence of the Change in Control, and if the Change in Control is
not a “change in control event” under Section 409A, then the payment under
2.4(a) shall be paid in installments over the Severance Period and (e) the
payments described in Section 2.3(b), 2.4(b) and 2.5(b) will be paid at the same
time and under the same terms and conditions as annual cash incentives are paid
to other senior employees of the Company, on or after January 1 but not later
than March 15 of the calendar year following the calendar year in which the
Eligible Employee’s Effective Date of Termination occurs.

 

2.9.                                                    Section 409A. It is
intended that payments and benefits under this Plan will not subject Eligible
Employees to taxation under Section 409A and, accordingly, this Plan shall be
interpreted and administered to be in compliance therewith or an exception
thereto. Notwithstanding anything to the contrary, no portion of the benefits or
payments to be made under the Plan will be payable until the applicable Eligible
Employee has a “separation from service” from the Company within the meaning of
Section 409A. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A to payments and benefits
due to the Eligible Employee upon or following his “separation from service”,
then notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments and
benefits that are otherwise due within six (6) months following the Eligible
Employee’s “separation from service” will be deferred without

 

9

--------------------------------------------------------------------------------



 

interest and paid to the Eligible Employee in a lump sum immediately following
that six(6)-month period (or upon the Eligible Employee’s death, if earlier).
For purposes of the application of Section 409A, each payment will be deemed a
separate payment and each payment in a series of payments pursuant to the Plan
will be deemed a separate payment. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense, reimbursement or
in-kind benefit provided to an Eligible Employee does not constitute a “deferral
of compensation” within the meaning of Section 409A, (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Eligible Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Eligible Employee in any other
calendar year, (ii) the reimbursements for expenses for which the Eligible
Employee is entitled to be reimbursed shall be made on or before the last day of
the calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. In no event
shall the Eligible Employee designate the year of payment hereunder.

 

2.10.                                             Nonduplication. With respect
to each Eligible Employee, this Plan supersedes all severance, separation,
notice, or termination benefits under any other employment, severance or change
in control policy, plan, agreement or practice of the Company, including,
without limitation, any previously executed employment, severance, or change in
control severance agreements, or the Company’s Change of Control Severance
Benefit Plan, effective April 1, 2019, as amended from time to time. Nothing in
this Section 2.10 shall affect an Eligible Employee’s vested benefits under any
employee benefit plan or program of the Company in which such Eligible Employee
participated immediately prior to the Effective Date of Termination in
accordance with the terms of such plan or program.

 

3.              PLAN ADMINISTRATION.

 

3.1.                                                    The Plan Administrator
shall administer the Plan and may interpret the Plan, prescribe, amend and
rescind rules and regulations under the Plan and make all other determinations
necessary or advisable for the administration of the Plan, subject to all the
provisions of the Plan. All decisions made by the Plan Administrator pursuant to
the Plan shall be made in its sole and absolute discretion and shall be final
and binding on the Eligible Employees and their beneficiaries and the Company. 
By accepting payments under this Plan, the Eligible Employee agrees that all
decisions made by the Plan Administrator shall be final and binding on the
Eligible Employee, the Eligible Employees beneficiaries and any other person
having or claiming an interest under the Plan.

 

3.2.                                                    The Plan Administrator
may delegate any of its duties hereunder to such person or persons from time to
time as it may designate.

 

3.3.                                                    The Plan Administrator
is empowered, on behalf of the Plan, to engage accountants, legal counsel and
such other personnel as it deems necessary or advisable to assist it in the
performance of its duties under the Plan. The functions of any such persons
engaged by the Plan Administrator shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the

 

10

--------------------------------------------------------------------------------



 

Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

 

4.              EXCISE TAX.

 

Unless a more favorable treatment is otherwise provided in an individual
agreement with an Eligible Employee, if any of the payments or benefits provided
or to be provided by the Company or its affiliates to an Eligible Employee or
for the benefit of an Eligible Employee pursuant to this Plan or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of
Section 280G of the Code and would, but for this Section 4 be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be payable either (a) in full or (b) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax, whichever of the foregoing (a) or (b) results in the
Eligible Employee’s receipt on an after-tax basis of the greatest amount of
benefits after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax).

 

5.              PLAN MODIFICATION OR TERMINATION.

 

The Plan may be terminated or amended by the Board or the Committee at any
time.   Notwithstanding the foregoing, in no event shall any termination of the
Plan or any amendment of the Plan that reduces benefits or excludes Eligible
Employees be effective during the period commencing six months prior to the
earlier of (a) a Public Announcement or (b) the date the Company enters into a
Definitive Agreement and ending on the date that is twenty-four (24)-months
following the Change in Control, unless otherwise required by law.

 

6.              TAXES.

 

6.1.                                                    All benefits hereunder
shall be reduced by applicable withholding and shall be subject to applicable
tax reporting, as determined by the Plan Administrator.

 

6.2.                                                    In the event that, in
the determination of the Company, the Company’s reimbursement of COBRA premiums
as described in Sections 2.3(c), 2.4(c) or 2.5(c) above could reasonably be
expected to subject the Company to liability for any tax or penalty under the
Patient Protection and Affordable Care Act (as amended from time to time, the
“ACA”) or could reasonably be expected to subject any highly compensated
individual employed or formerly employed by the Company to adverse tax
consequences under Section 105(h) of the Code, or applicable regulations or
guidance issued under the ACA or Section 105(h) of the Code, the Company and the
Eligible Employee will work together in good faith, consistent with the
requirements for compliance with, or exemption from, Section 409A, to
restructure such benefit in a manner intended to result in a benefit that is or
remains exempt from Section 409A.

 

11

--------------------------------------------------------------------------------



 

7.              GENERAL PROVISIONS.

 

7.1.                                                    Except as otherwise
provided herein or by law, no right or interest of any Eligible Employee under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner; no attempted
assignment or transfer thereof shall be effective; and no right or interest of
any Eligible Employee under the Plan shall be liable for, or subject to, any
obligation or liability of such Eligible Employee. When a payment is due under
this Plan to a severed employee who is unable to care for his or her affairs,
payment may be made directly to his or her legal guardian or personal
representative.

 

7.2.                                                    Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee, or any person whomsoever, the right to be retained
in the service of the Company or any Subsidiary, and all Eligible Employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.  Nothing herein shall alter the status of each Eligible Employee
as an at-will employee of the Company and the Company’s right to terminate the
employment of any Eligible Employee at any time, with or without Cause, is
specifically reserved.

 

7.3.                                                    If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.

 

7.4.                                                    This Plan shall inure to
the benefit of and be binding upon the heirs, executors, administrators,
successors and assigns of the parties, including each Eligible Employee and any
successor to the Company. If a severed employee shall die while any amount would
still be payable to such severed employee hereunder if the severed employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to the executor, personal
representative or administrators of the severed employee’s estate.

 

7.5.                                                    The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

7.6.                                                    The Plan shall not be
required to be funded. Regardless of whether the Plan is funded, no Eligible
Employee shall have any right to, or interest in, any assets of any Company
which may be applied by the Company to the payment of benefits or other rights
under this Plan.

 

7.7.                                                    Any notice or other
communication required or permitted pursuant to the terms hereof shall have been
duly given when delivered or mailed by United States Mail, first class, postage
prepaid, addressed to the intended recipient at his, her or its last known
address.

 

7.8.                                                    To the extent not
pre-empted by federal law, the Plan shall be construed in accordance with and
governed by the laws of Massachusetts without regard to conflicts of law
principles. Subject to Section 8.1, any action or proceeding to enforce the
provisions of the Plan will be brought only in a state or federal court located
in the state of Massachusetts, county of

 

12

--------------------------------------------------------------------------------



 

Suffolk, and each party consents to the venue and jurisdiction of such court.
The parties hereby irrevocably submit to the exclusive jurisdiction of such
courts and waive the defense of inconvenient forum to the maintenance of any
such action or proceeding in such venue.

 

8.              DISPUTES.

 

8.1.                                                    Claim. In the event of a
claim by any person, including but not limited to any Eligible Employee (the
“Claimant”), as to whether such person is entitled to any benefit under the
Plan, the amount of any distribution or its method of payment, such Claimant
shall present the reason for his or her claim in writing to the Plan
Administrator. Such claim must be filed within ninety (90) days following the
date upon which the Claimant first learns of his or her claim. All claims shall
be in writing, signed and dated and shall briefly explain the basis for the
claim. The claim shall be mailed to the Plan Administrator by certified mail at
the following address:

 

Executive Severance Plan Administrator

c/o Head of People

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, MA 02142

 

The Plan Administrator shall, within ninety (90) days after receipt of such
written claim, decide the claim and send written notification to the Claimant as
to its disposition; provided that the Plan Administrator may elect to extend
such period for an additional ninety (90) days if special circumstances so
warrant and the Claimant is so notified in writing prior to the expiration of
the original ninety (90)-day period. In the event the claim is wholly or
partially denied, such written notification shall (a) state the specific reason
or reasons for the denial; (b) make specific reference to pertinent Plan
provisions on which the denial is based; (c) provide a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(d) set forth the procedure by which the Claimant may appeal the denial of his
or her claim. The Claimant may request a review of such denial by making
application in writing to the Plan Administrator within sixty (60) days after
receipt of such denial. Such application must be via certified mail. The named
appeals fiduciary is the Plan Administrator or the person(s) named by the Plan
Administrator to review the Claimant’s appeal. Such Claimant (or his or her duly
authorized representative) may, upon written request to the Plan Administrator,
review any documents pertinent to his or her claim, and submit in writing issues
and comments in support of his or her claim or position. Within sixty (60) days
after receipt of a written appeal, the named appeals fiduciary shall decide the
appeal and notify the Claimant of the final decision; provided that the named
appeals fiduciary may elect to extend such for an additional sixty (60) days if
special circumstances so warrant and the Claimant is so notified in writing
prior to the expiration of the original sixty (60)-day period. The final
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the Claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.  The decision of the Plan Administrator shall be final and conclusive on
all persons claiming benefits under the Plan, subject to applicable law.

 

13

--------------------------------------------------------------------------------



 

8.2.                                                    Exhaustion and Time
Limit to Arbitrate. A claim or action (a) to recover benefits allegedly due
under the Plan or by reason of any law, (b) to enforce rights under the Plan,
(c) to clarify rights to future benefits under the Plan, or (d) that relates to
the Plan and seeks a remedy, ruling or decision of any kind against the Plan or
a Plan fiduciary or party in interest (collectively, a “Arbitration Claim”),
must be made only and exclusively by submitting the matter to arbitration and
may not be arbitrated until after the Claimant has exhausted the Plan’s claims
and appeals procedures set forth in Section 7.1 above (an “Administrative
Claim”). In such event, the Claimant and the Plan Administrator shall select an
arbitrator from a list of names supplied by JAMS, Inc. (“JAMS”) in accordance
with JAMS’ procedures for selection of arbitrators, and the arbitration shall be
conducted in accordance with the JAMS Employment Arbitration Rules and
Procedures and subject to the JAMS Policy on Employment Arbitration Minimum
Standards of Procedural Fairness. The arbitrator’s authority shall be limited to
the affirmation or reversal of the Plan Administrator’s denial on appeal, and
the arbitrator shall have no power (a) to alter, add to or subtract from any
provision of this Plan, or (b) to reverse the Plan Administrator’s denial on
appeal unless he or she determines, based on the administrative record before
the Plan Administrator, that such denial on appeal was unreasonable. Any
Arbitration Claim must be commenced no later than two (2) years from the
earliest of (i) the date the first benefit payment was made or allegedly due; or
(ii) the date the Plan Administrator or its delegate first denied the Claimant’s
request; provided, however, that, if the Claimant commences an Administrative
Claim before the expiration of such two (2)-year period, the period for
commencing an Arbitration Claim shall expire on the later of the end of the two
(2)-year period and the date that is three (3) months after the Claimant’s
appeal of the initial denial of his Administrative Claim is finally denied, such
that the Claimant has exhausted the Plan’s claims and appeals procedures. Any
claim or action that is commenced, filed or raised, whether an Arbitration Claim
or an Administrative Claim, after expiration of such two (2)-year period (or, if
applicable, expiration of the three (3)-month period following exhaustion of the
Plan’s claims and appeals procedures) shall be time-barred.

 

8.3.                                                    Payment of Fees. All
reasonable legal fees and expenses of the Claimant incurred in pursuing a claim
in accordance with Section 8.1 shall be reimbursed to such Claimant by the
Company, but only if the Claimant substantially prevails with respect to such
claim.

 

9.              RECOUPMENT POLICY.

 

Eligible Employees and any severance benefits to which Eligible Employees shall
be entitled to under the Plan shall be subject to any compensation, clawback and
recoupment policies as required by the Dodd-Frank Act or otherwise that may be
applicable to the Eligible Employee as an employee of the Company, as in effect
from time to time and as approved by the Board, the Committee or a duly
authorized committee thereof, whether or not such policies are approved before
or after the Effective Date.

 

14

--------------------------------------------------------------------------------



 

Exhibit A

 

Non-competition Provision

 

During the one (1) year period following termination of the Eligible Employee’s
employment with the Company, the Eligible Employee shall not, directly or
indirectly, alone or as a partner, officer, director, employee, stockholder or
in any other position on behalf of any entity, engage in any business activity
anywhere in the world, which is in competition with the products or services
being developed, manufactured, promoted, marketed or sold by the Company, that
such Eligible Employee worked on and/or learned confidential information about
during his or her employment with the Company.

 

15

--------------------------------------------------------------------------------